EXHIBIT 10.48
SEVERANCE AGREEMENT AND MUTUAL GENERAL RELEASES
     THIS SEVERANCE AGREEMENT AND MUTUAL GENERAL RELEASES (the “Agreement”) is
made and entered into on October 31, 2008 by and between GARY L. DREHER
(“Mr. Dreher”), on the one hand, and AMDL, INC., a Delaware corporation, (the
“Company”), on the other hand. Mr. Dreher and the Company are collectively
referred to herein as the parties.
RECITALS
     A. On March 31, 2008, and effective as of January 31, 2008, the Company and
Mr. Dreher entered into an Employment Agreement (the “Employment Agreement”). A
copy of the Employment Agreement is attached hereto as Exhibit C.
     B. Effective as of September 26, 2008, Mr. Dreher was re-elected as a
member of the Board of Directors of the Company.
     C. The Company and Mr. Dreher desire to settle fully and finally any and
all potential differences between them that may have arisen out of Mr. Dreher’s
employment relationship as an officer of the Company, status as a member of the
Board of Directors of the Company, and Mr. Dreher’s resignations from those
positions.
AGREEMENT
     NOW, THEREFORE, for such good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Mr. Dreher and the Company understand and agree as follows:
     1. Payments. In connection with the terms and conditions of this Agreement,
the Company has agreed as follows.
          (a) The Company will pay and deliver on or before November 3, 2008 to
Mr. Dreher the gross amount of $125,000. Said payment shall be by check made
payable to “Gary Dreher.”
          (b) The Company will pay the gross amount of $25,000 by check made
payable to “Steptoe & Johnson LLP Client Trust Account” and delivered on or
before November 3, 2008 to Mark A. Neubauer, Esq., Steptoe & Johnson LLP, 2121
Avenue of the Stars, Suite 2800, Los Angeles, California 90067, and will be to
secure payment of Mr. Dreher’s legal fees.
          (c) For a period of 30 months, commencing on January 31, 2009 and
continuing thereafter on the last business day of each of the succeeding
29 months, the Company shall tender payments, each in the gross amount of
$18,000, to Mr. Dreher or, as applicable, to his heirs, successors or assigns.
          (d) In the event of Mr. Dreher’s death before all of the payments and
benefits in Sections 1 and 2 have been received by him, the remaining payments
and benefits will be made to Beverly Dreher (or such other individual or trust
as may be subsequently designated in writing by Gary Dreher).

         
Initials ___ ___
  Page 1    

 



--------------------------------------------------------------------------------



 



          (e) The parties agree that the Company shall have no obligation to
reimburse Mr. Dreher for business expenses incurred on or after November 1,
2008, but will reimburse him for all reasonable expenses incurred prior to that
date in accordance with Company policies as historically implemented. The
Company likewise shall not be required to pay for car allowances, club or
equivalent dues, and earned or contingent bonus compensation which may become
due and payable from and after November 1, 2008.
          (f) All payments made pursuant to Sections 1(a), and (c) shall be
subject to withholding and shall be reported on an IRS Form W-2. It is intended
that the payments under Sections 1(a) and (b), as well as payments under Section
1(c) made prior to March 15, 2009, be exempt from Section 409A of the Internal
Revenue Code as a short-term deferral pursuant to Section 1.409A-1(b)(4) of the
Treasury Regulations. Moreover, it is intended that payments made under Section
1(c) on or after March 15, 2009 and prior to December 31, 2010, as well as life
insurance premiums paid under Section 3 prior to December 31, 2010, be exempt
from Section 409A of the Internal Revenue Code as separation pay pursuant to
Section 1.409A-1(b)(9) of the Treasury Regulations. It is intended that all
other payments under Section 1(c), as well as all other life insurance premiums
paid under Section 3, comply with the requirements of Section 409A. Mr. Dreher
shall indemnify and hold the Company harmless if any such payments are
ultimately determined not to be exempt from Section 409A. and if the payment
made under Section 1(b) is ultimately determined to be subject to withholding
and should have been reported on an IRS Form W-2. Each payment under Section
1(c) shall be treated as separate payments for purposes of
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.
     2. Health Insurance (Medical and Dental). Commencing now and until the
expiration of the 30-month period set forth in Section 1(c) above, the Company
shall keep in effect the policy of health insurance (or one of substantially
similar coverage) that the Company provided to Mr. Dreher as of October 1, 2008,
and, during such time period, the full costs of such policy shall continue to be
borne by the Company. As of the end of such period, Mr. Dreher’s rights, and
those of his qualified beneficiaries (within the meaning of Section 4980B(g)(1)
of the Internal Revenue Code), regarding continuation of such health insurance
coverage will be governed by the provisions of the Consolidated Omnibus
Reconciliation Act of 1986 (“COBRA”). Not later than contemporaneously with the
final monthly payment set forth in Section 1(c), above, Mr. Dreher (and his
qualified beneficiaries) will receive COBRA information that will include the
notice of his rights to elect continuation coverage under COBRA for group health
insurance. Mr. Dreher shall be solely responsible for the full cost of COBRA
coverage and shall be solely responsible for making all COBRA payments.
     3. Life Insurance. Commencing now and until the expiration of the 30-month
period set forth in Section 1(c) above, the Company shall keep in effect a one
million dollar term life insurance policy as referenced in Section 2.6 of the
Employment Agreement (or one of substantially similar coverage), with Beverly
Dreher (or such other individual or trust as may be subsequently designated in
writing by Gary Dreher) as the named beneficiary. The Company will pay the full
cost of all premiums therefor, and Mr. Dreher acknowledges that a portion or all
of the cost of such insurance may be deemed compensation to him for tax
purposes.
     4. Treatment of Stock Options. The non-qualified and incentive stock
options granted to Mr. Dreher in connection with the Employment Agreement and
referenced therein and in the relevant Incentive and Non-Qualified Stock Option
Agreements shall continue to vest in

         
Initials ___ ___
  Page 2    

 



--------------------------------------------------------------------------------



 



accordance with the time periods set forth in those Agreements as though
Mr. Dreher was still employed with the Company, except that the expiration of
said options shall be in accordance with the schedule attached hereto as
Exhibit A and incorporated herein by this reference. All incentive stock options
granted to Mr. Dreher shall continue and shall be treated as non-qualified stock
options beginning effective three months after the date of this Agreement.
     5. No Admission of Liability. This Agreement was entered into solely to
effectuate an economic resolution of the matters set forth in this Agreement.
This Agreement effects the settlement of claims that are denied and contested,
and nothing herein shall be construed as an admission by any party of any
liability for any purpose, any such liability being expressly denied.
     6. Resignation as Employee and as Member of Board of Directors. Mr. Dreher
hereby resigns his employment as an officer of the Company and his status as a
member of the Board of Directors of the Company as of the close of business on
October 31, 2008.
     7. Company Property. Mr. Dreher shall, not later than the close of business
seven days after the execution of this Agreement, turn over to the Company all
original files, memoranda, records, and other documents, and any other tangible
property of the Company in his possession, custody, or control as of the close
of business on October 31, 2008. It is understood and agreed that Mr. Dreher is
entitled to and may keep his laptop computers, cellular phone, records
pertaining to his status as a shareholder of the Company, and copies of records
created during his employment and membership on the Board of Directors and those
materials are subject to the Confidentiality Provisions of Section 5.1 of the
Employment Agreement.
     8. Covenant Not to Sue. The parties and their representatives covenant and
agree that they will forever refrain and forbear from bringing, commencing, or
prosecuting any action, lawsuit, claims or proceedings in any forum based on,
arising out of, or in connection with any claim, debt or obligation that is
released or discharged herein, including, but not limited to, any claims related
in any way to Mr. Dreher’s employment with the Company and/or his membership on
the Board of Directors. This Section bars the parties from initiating legal
action only to the fullest extent such a prohibition is valid under law. This
provision does not preclude any party from suing based on anything arising from
the respective obligations and duties which survive this Agreement.
     9. No Other Actions. The parties each represent and agree that, prior to
signing this Agreement, they have not filed and/or pursued any complaints,
charges, or lawsuits of any kind with any court, governmental or administrative
agency, and/or arbitrator against the other party hereto and/or its
stockholders, officers, directors, agents, or employees, asserting any claims
that are released in this Agreement.
     10. Confidential Information; Solicitation of Employees. Notwithstanding
anything herein to the contrary, Mr. Dreher shall remain bound by the provisions
of Sections 5.1 and 5.2 of the Employment Agreement, to the extent valid under
California law.
     11. Consulting Services.
          (a) For so long as the Company is obligated hereunder to tender the
payments specified in Section 1(c) above, Mr. Dreher will provide advisory and
consulting services to the

         
Initials ___ ___
  Page 3    

 



--------------------------------------------------------------------------------



 



Company on a mutually-agreed upon basis not to exceed four hours each month.
However, the failure or refusal of Mr. Dreher to provide such services shall not
relieve the Company of any of its obligations under this Agreement.
          (b) The Company will not have an exclusive right to Mr. Dreher’s
services during the period set forth in Section 11(a), above, and Mr. Dreher
shall retain the right to perform services for others during this period. The
Company also is free to utilize the services of others during this period.
          (c) Mr. Dreher agrees that, except as otherwise expressly provided in
this Agreement, he will not be eligible to participate in any employee benefits,
leaves of absence, or other programs that are now or may be provided by the
Company to its employees during the period set forth in Section 11(a) above.
          (d) Mr. Dreher acknowledges that he will not be covered by the
Company’s worker’s compensation insurance after October 31, 2008.
          (e) Mr. Dreher acknowledges and agrees that he shall have no authority
to enter into contracts or agreements on behalf of the Company or to represent
the Company as an agent after October 31, 2008.
     12. Indemnification; Executive and Organization Liability Insurance Policy.
The Company shall provide Mr. Dreher with such indemnification as the Delaware
General Corporation Law and the California Labor Code, as each is in effect at
any relevant time, shall require. Further, the Company shall maintain in effect
for the next four years an officer and director errors and omissions policy
similar in terms to its Executive and Organization Liability Insurance Policy,
as presently in effect and such policy shall continue to maintain the equivalent
definitions of “Employee” and “Executive” so as to continue to include
Mr. Dreher as an insured.
     13. Mutual General Releases.
          (a) The Company agrees, on behalf of itself and its subsidiaries and
related companies, parent companies, successors, and assigns, its and their
respective current and former officers, directors, agents, attorneys, insurers,
underwriters, employees, stockholders and consultants, fully, forever,
irrevocably, and unconditionally to release and discharge Mr. Dreher, his heirs,
executors, administrators, spouse, successors, and assigns from any and all
claims, debts, promises, agreements, demands, causes of action, attorneys’ fees,
losses, and expenses of every nature whatsoever, known or unknown, suspected or
unsuspected, filed or unfiled, arising prior to the Effective Date of Execution
(as that term is defined in Section 22, below) of this Agreement, or arising out
of or in connection with his employment by and cessation of same with the
Company or any affiliate thereof and his service as a member of the Board of
Directors of the Company or any affiliate thereof. This release includes, but is
not limited to, all claims, liabilities, obligations, promises, agreements,
contracts, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of the Company and any of the other
persons or entities released in this paragraph or any claims arising directly or
indirectly from his employment as an officer of the Company or service as a
member of its Board of Directors, including claims or demands related to any
federal, state, or local law or cause of action.

         
Initials ___ ___
  Page 4    

 



--------------------------------------------------------------------------------



 



          (b) Mr. Dreher agrees, on behalf of himself, his heirs, executors,
administrators, spouse, successors, and assigns, fully, forever, irrevocably,
and unconditionally to release and discharge the Company, its subsidiaries and
related companies, parent companies, successors, and assigns, its and their
respective current and former officers, directors, agents, attorneys, insurers,
underwriters, employees, and consultants from any and all claims, debts,
promises, agreements, demands, causes of action, attorneys’ fees, losses, and
expenses of every nature whatsoever, known or unknown, suspected or unsuspected,
filed or unfiled, arising prior to the Effective Date of Execution of this
Agreement, or arising out of or in connection with his employment by and
cessation of same with the Company or any affiliate thereof and his service as a
member of the Board of Directors of the Company or any affiliate thereof. This
release includes, but is not limited to, all claims, liabilities, obligations,
promises, agreements, contracts, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses of Mr. Dreher
or any claims arising directly or indirectly from his employment with the
Company or service as a member of its Board of Directors, including claims or
demands related to any federal, state, or local law or cause of action,
including, but not limited to, retaliation, negligence, breach of contract,
breach of the implied covenant of good faith and fair dealing, intentional or
negligent infliction of emotional distress, fraud, wrongful discharge, violation
of public policy or statute, defamation, assault, impairment of economic
opportunity; breach of any implied or express contract between the Company and
Mr. Dreher; violation of the Age Discrimination in Employment Act, California
Fair Employment and Housing Act, Business & Professions Code Section 17200, the
California Labor Code, the California Constitution; and any claims for violation
of the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Family Medical Leave Act, Employee Retirement Income Security Act, the Equal Pay
Act, the Rehabilitation Act of 1974, the California Family Rights Act (CFRA),
and the Americans With Disabilities Act of 1990 and a release of any claims to
vacation or sick pay.
          This release does not include the payments, benefits and obligations
of each party provided for in this Agreement, Mr. Dreher’s right, if any, to
indemnification arising out of his employment with the Company, any vested right
to payments or vested right under any employee benefits plan accrued during
Mr. Dreher’s employment with the Company, and Mr. Dreher’s stock option rights
as provided in this Agreement.
          For the purposes of the releases set forth herein, the term, “Company”
shall also include the Company’s officers, directors, agents, employees and the
Company’s stockholders if and only to the extent permitted by the Delaware
General Corporation Law,as in effect on the date of this Agreement, assuming the
Company has not taken any independent action to include its stockholders as
releasees or releasing persons or entities.
     14. Waiver of California Civil Code Section 1542. The Company and
Mr. Dreher each hereby state that, except as otherwise expressly provided
herein, it is its/his intention in executing this Agreement that the same shall
be effective as a bar to each and every claim, demand, cause of action,
obligation, damage, liability, charge, attorneys’ fees, and costs hereinabove
released. The Company and Mr. Dreher each hereby expressly waives and
relinquishes all rights and benefits, if any, arising under the provisions of
Section 1542 of the Civil Code of the State of California, which provides:
Section 1542. [Certain Claims Not Affected By General Release.] A general
release does not extend to claims which the creditor does not know or suspect

         
Initials ___ ___
  Page 5    

 



--------------------------------------------------------------------------------



 



to exist in his or her favor at the time of executing the release, which if
known by him or her must have materially affected his or her settlement with the
debtor.
     15. Ownership of Claims. Each party hereto hereby represents and warrants
that he/it is aware of no other party having an interest in, nor has he/it
assigned, hypothecated or otherwise transferred or attempted to assign or
transfer, any interest in the claim or claims that are the subject of this
Agreement, and each party hereby agrees to indemnify and hold harmless the other
party from any and all liability, claims, demands, obligations, damages, costs,
expenses and attorneys’ fees as a result of anyone asserting such interest,
assignment, hypothecation, or transfer.
     16. Cooperation. To the extent permitted by law, the Company and Mr. Dreher
each shall cooperate fully with the other in the defense or prosecution of any
claims or actions that already have been brought, are currently pending, or may
be brought in the future against or on behalf of either party, whether before a
state or federal court, any state or federal government agency, or a mediator or
arbitrator. Full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with the party’s counsel
to prepare its claims or defenses, to prepare for trial or discovery or an
administrative hearing or a mediation or arbitration, and to act as a witness
when requested. Each party will notify the other promptly in the event that
he/it is served with a subpoena or in the event that he/it is asked to provide a
third party with information concerning any actual or potential complaint or
claim against the other party hereto, and agrees that he/it will not make any
disclosure until the other party has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure.
     17. No Hostile Litigation Assistance. Neither the Company nor Mr. Dreher
shall voluntarily assist any person or entity in bringing or pursuing legal
action against the other, their agents, successors, representatives, employees,
and related and/or affiliated companies, based on events occurring prior to the
date of this Agreement.
     18. No Disparagement; Liquidated Damages. Neither the Company (as defined
and including but not limited to its officers, directors and employees ) nor
Mr. Dreher shall disparage the other or, as applicable, their respective current
and former officers, directors, agents, attorneys, insurers, underwriters,
employees, and consultants or products. The parties agree in the event of a
breach of this non-disparagement provision that the damages to the aggrieved
party would be difficult to ascertain. Based upon the facts and circumstances
available to them at the time of this Agreement, the parties agree that the sum
of $10,000 constitutes reasonable liquidated damages and not a penalty in the
event of such breach.
     19. Current Report on Form 8-K; Press Release. The Company shall file a
Current Report on Form 8-K within the time limits prescribed by the relevant
rules therefor, as promulgated by the Securities and Exchange Commission, which
Current Report shall set forth the material terms of this Agreement. In
connection with such filing, the Company shall issue a press release in the form
attached hereto as Exhibit B and incorporated herein by this reference.
     20. References. In response to reference requests regarding Mr. Dreher, the
Company will limit its response to confirming: a.) Mr. Dreher’s final title of
Chief Executive Officer and his membership on the Board of Directors; b) the
dates of his employment with the Company; and c) the dates of his membership on
the Board of Directors.

         
Initials ___ ___
  Page 6    

 



--------------------------------------------------------------------------------



 



     21. No Representations. Each party hereto represents and agrees that no
promises, statements, or inducements have been made to him/it that caused him/it
to sign this Agreement other than those expressly set forth herein.
     22. Binding Agreement. This Agreement shall inure to the benefit of and
shall be binding upon the parties, their successors in interests, assignees,
heirs, and/or beneficiaries.
     23. Consultation with Counsel; Voluntary Participation in this Agreement;
Right to Review and Revoke Agreement. Each party hereby acknowledges that it or
he has been advised of the opportunity to review this Agreement with an
attorney, had the opportunity to discuss thoroughly all aspects of his rights
and this Agreement with an attorney, has carefully read and fully understands
all of the provisions of this Agreement, and voluntarily signed this Agreement.
Further, Mr. Dreher has been given a period of 21 days within which to consider
whether to sign this Agreement and has freely elected to sign this Agreement on
the date set forth below. This Agreement may be revoked by Mr. Dreher for seven
days after he has signed it, provided that he delivers written notice of
revocation to the Chief Financial Officer, AMDL, Inc., 2492 Walnut Avenue,
Suite 100, Tustin, California 927801, by the close of business on such seventh
day. If Mr. Dreher revokes this Agreement, it will not be effective or
enforceable and the Company will not be under any obligation to provide the
payments and benefits referred to herein. If Mr. Dreher does not revoke this
Agreement as provided in this Section, it shall be enforceable and irrevocable
except by a written agreement signed by both parties.
     24. Severability and Governing Law. Should any of the provisions of this
Agreement be declared or be determined to be illegal, or invalid, all remaining
parts, terms or provisions shall be valid, and the illegal or invalid part, term
or provision shall be deemed not to be a part of this Agreement. This Agreement
is made and entered into in the State of California and shall in all respects be
interpreted, enforced, and governed under the Delaware General Corporation Law
and the laws of the State of California as applicable.
     25. Proper Construction. The language of all parts of this Agreement shall
in all cases be construed as a whole according to its fair meaning, and not
strictly for or against any of the parties. It is the intention of the parties
hereto that if any provision of this Agreement is capable of two constructions,
one of which would render the provision void and the other of which would render
the provision valid, then the provision shall have the meaning which renders it
valid. As used in this Agreement, the term “or” shall be deemed to include the
term “and/or” and the singular or plural number shall be deemed to include the
other whenever the context so indicates or requires. The section headings used
in this Agreement are intended solely for convenience of reference and shall not
in any manner amplify, limit, modify or otherwise be used in the interpretation
of any of the provisions hereof.
     26. Revivor. If AMDL files for protection under the United States
Bankruptcy Laws, its creditors file an involuntary petition under such laws or
AMDL breaches the obligations it owes to Dreher under this Agreement, and if
payments due to Mr. Dreher are not made in full in accordance with the terms of
this Agreement, then Mr. Dreher’s claims released in this Agreement are revived
in the full amount, less credits for any amounts paid.
     27 Entire Agreement; Modification; Waiver. This Agreement represents the
entire agreement between Mr. Dreher and the Company and supersedes any and all
prior agreements,

         
Initials ___ ___
  Page 7    

 



--------------------------------------------------------------------------------



 



representation, negotiations, or understandings between the parties pertaining
to their respective subject matter, whether oral, written or both. No
supplementation, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by the party to be bound thereby. No waiver
of any of the provisions of the Agreement shall be deemed or shall constitute a
waiver of any of the other provisions, whether or not similar, nor shall such
waiver constitute a continuing waiver.
     28. Execution Date. For purposes of this Agreement, the phrase “Execution
Date” or the phrase “Effective Date of Execution” shall mean the first date set
forth adjacent to the respective signatures of the parties hereto.
     29. Counterparts. This Agreement may be executed in counterparts and, as so
executed, shall constitute one agreement binding on all parties. A copy or
facsimile of a signature on this Agreement shall have the same force and effect
as an original ink signature.
     30. Notices: Notice under this agreement shall be given by hand or
overnight delivery as follows:
To the Company:
AMDL, Inc.
Attn.: Chief Financial Officer
2492 Walnut Avenue, Suite 100
Tustin, California 92780-7039
With a copy to (which shall not constitute notice):
Randolf W. Katz, Esq.
Bryan Cave LLP
3161 Michelson Drive, Suite 1500
Irvine, California 92612
To Mr. Dreher:
Mr. Gary L. Dreher
6301 Acacia Hill Drive
Yorba Linda, California 92886
With a copy to (which shall not constitute notice):
Mark A. Neubauer, Esq.
Steptoe & Johnson LLP
2121 Avenue of the Stars, Suite 2800
Los Angeles, California 90067
     31. Attorney’s Fees. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or

         
Initials ___ ___
  Page 8    

 



--------------------------------------------------------------------------------



 



prevailing party shall be entitled to recover reasonable attorney’s fees and
other costs incurred in that action or proceeding, in addition to any other
relief to which he or it may be entitled.
     32. Signatures. Each signatory below represents and warrants that he/it is
authorized to enter into and execute this Agreement on behalf of the party for
whom he/it is signing.
     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
on the date set forth adjacent to their respective signatures.
AMDL, INC.

         
 
       
By:
  /S/ AKIO ARIURA   Dated: November 4, 2008
 
       
 
  Akio Ariura, Chief Financial Officer    
 
       
 
  /S/ GARY L. DREHER   Dated: November 4, 2008
 
       
 
  GARY L. DREHER, an individual    

         

  Page 9    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Stock Option Expiration Schedule
OPTIONS

                                                      Optionee   ISO/NQSO   Plan
Year   Grant Date   Exp. Date   Quantity   Ex Price ($)   Extended ($)
Dreher
  ISO     1999       12/19/2003       12/19/2008       18,182       5.50      
100,001  
Dreher
  NQSO     1999       12/19/2003       12/19/2008       30,819       5.50      
169,505  
Dreher
  ISO     2004       2/23/2004       2/23/2009       16,260       6.15      
99,999  
Dreher
  NOSO     2004       2/23/2004       2/23/2009       123,740       6.15      
761,001  
Dreher
  NQSO     2004       10/7/2004       10/6/2009       50,000       4.65      
232,500  
Dreher
  NQSO     1999       1/27/2005       6/30/2009       60,000       4.15      
249,000  
Dreher
  ISO     1999       2/27/2006       2/27/2011       35,088       2.85      
100,001  
Dreher
  NQSO     1999       2/27/2006       2/27/2011       24,913       2.85      
71,002  
Dreher
  NQSO     2006       10/9/2006       10/8/2011       200,000       3.70      
740,000  
Dreher
  NQSO     2006       6/1/2007       5/31/2012       172,000       4.06      
698,320  
Dreher
  NQSO     2007       3/3/2008       3/3/2013       300,000       3.45      
1,035,000  
 
                                                   
 
                                1,031,002               4,256,328  
 
                                                   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Press Release to Be Issued in Accordance with Section 14
November 3, 2008
AMDL, Inc. announces its President, Chief Executive Officer and Director, Gary
L. Dreher, has retired at the close of business October 31, 2008.
Mr. Dreher has been a member of the Company’s leadership team and a director for
many years.
The Company extends its best wishes to Mr. Dreher on his retirement.

 